UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 12b-25 NOTIFICATION OF LATE FILING (Check one):x Form 10-K oForm 20-F oForm 11-Ko Form 10-Q o Form N-SAR oForm N-CSR For Period Ended:December 31, 2008 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Omnimmune Holdings, Inc. Full Name of Registrant Former
